                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                    8:20CR83

       vs.
                                                                       ORDER
BREALON J. GOODWIN, KEVIN L.
BROWN, TRISTEN A. COLEMAN, and
CHARLES R. WARE,

                        Defendants.

       The defendant, Charles R. Ware, has moved to continue the trial (filing no. 135). The
motion to continue is unopposed by counsel for the Government. Based on the showing set
forth in the motion, the court finds good cause has been shown and the motion should be
granted. Accordingly,

       IT IS ORDERED:

       1)     The defendant Charles R. Ware’s unopposed motion to continue trial (filing no.
              135) is granted.

       2)     As to all defendants, the trial of this case is set to commence before the
              Honorable John M. Gerrard, United States District Judge, in the Special
              Proceedings Courtroom of the United States Courthouse, Omaha, Nebraska, at
              9:00 a.m. on August 16, 2021, or as soon thereafter as the case may be called.
              Jury selection will be held at commencement of trial.

       3)     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
              justice will be served by granting this continuance and outweigh the interests of
              the public and the defendant in a speedy trial. As to all defendants, any
              additional time arising as a result of the granting of this motion, that is, the time
              between today’s date and August 16, 2021, shall be deemed excludable time in
              any computation of time under the requirement of the Speedy Trial Act. Failure
              to grant a continuance would deny counsel the reasonable time necessary for
              effective preparation, taking into account the exercise of due diligence. 18
              U.S.C. § 3161(h)(7)(A) & (B)(iv).

       April 30, 2021.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
